Citation Nr: 0313450	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an arachnoid cyst and 
hygroma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


REMAND

The appellant served on active duty in the Army from November 
1957 to September 1959, and from March 1960 to March 1978.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

A review of the record indicates that the appellant, in his 
July 2000 substantive appeal, requested to appear before a 
Traveling Member of the Board of Veterans' Appeals (Board).  
In February 2002, the appellant sent the RO a written request 
for a videoconference hearing.  In January 2003, the RO 
scheduled the appellant for a Board videoconference hearing; 
the notice letter informed the appellant that he needed to 
waive his rights to an "in person" Board hearing and that 
he had to notify the RO of his acceptance of the hearing by 
submitting the attached form by February 18, 2003.  The RO 
stated that, if a response was not received by February 18, 
2003, the videoconference hearing would be cancelled and the 
appellant would be kept on the hearing schedule for a future 
visit by a Board member.  

The appellant did not respond to the letter asking him if he 
accepted the videoconference hearing in lieu of the hearing 
before a Traveling Member of the Board and he did not appear 
for the March 7, 2003 videoconference hearing.  According to 
38 C.F.R. § 20.700(e), if an appellant declines to 
participate in an electronic hearing, the appellant's 
opportunity to participate in a hearing before a Member of 
the Board shall not be affected.  Since the appellant has not 
withdrawn his request for a Travel Board hearing, such a 
hearing should be scheduled.

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704.  If the appellant 
desires to withdraw his hearing request, 
prior to the conduct of the hearing, he 
should do so in writing at the RO.

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


